


Exhibit 10.63

 

SHAREHOLDERS AGREEMENT

 

 

by and among

 

 

AFFILIATES INSURANCE COMPANY,

 

 

FIVE STAR QUALITY CARE, INC.,

 

 

HOSPITALITY PROPERTIES TRUST,

 

 

HRPT PROPERTIES TRUST,

 

 

SENIOR HOUSING PROPERTIES TRUST,

 

 

TRAVELCENTERS OF AMERICA LLC

 

 

and

 

 

REIT MANAGEMENT & RESEARCH LLC

 

 

 

February 27, 2009

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

 

ARTICLE I

 

 

 

 

 

INVESTMENT IN THE COMPANY; FORMATION AND LICENSING EXPENSES

 

 

 

 

1.1

Purchase and Sale of Shares

2

1.2

Future Share Issuances

2

1.3

Formation and Licensing Expenses

2

 

 

 

 

ARTICLE II

 

 

 

 

 

BOARD COMPOSITION

 

 

 

 

2.1

Board Composition

2

 

 

 

 

ARTICLE III

 

 

 

 

 

TRANSFER OF SHARES;

 

 

PREEMPTIVE RIGHTS; CALL RIGHTS

 

 

 

 

3.1

Transfer of Shares; No Pledging of Shares

3

3.2

Preemptive Rights

4

3.3

Change of Control Call Option

6

3.4

Permitted New Issuance of Shares

9

 

 

 

 

ARTICLE IV

 

 

 

 

 

SPECIAL SHAREHOLDER APPROVAL REQUIREMENTS.

 

 

 

 

4.1

Special Shareholder Approval Requirements

9

 

 

 

 

ARTICLE V

 

 

 

 

 

OTHER COVENANTS AND AGREEMENTS

 

 

 

 

5.1

Organizational Documents

10

5.2

Reports and Information Access

10

5.3

Compliance with Laws

10

5.4

Cooperation; Further Assurances

11

5.5

Confidentiality

11

5.6

Required Regulatory Approvals

11

5.7

REIT Matters

12

 

--------------------------------------------------------------------------------


 

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES

 

6.1

The Company

12

6.2

The Shareholders

14

 

 

 

 

ARTICLE VII

 

 

 

 

 

TERMINATION

 

 

 

 

7.1

Termination

15

 

 

 

 

ARTICLE VIII

 

 

 

 

 

MISCELLANEOUS

 

 

 

 

8.1

Notices

16

8.2

Successors and Assigns; Third Party Beneficiaries

17

8.3

Amendment and Waiver

17

8.4

Counterparts

18

8.5

Headings

18

8.6

Governing Law

18

8.7

Dispute Resolution

18

8.8

Interpretation and Construction

19

8.9

Severability

20

8.10

Entire Agreement

20

8.11

Non-liability of Trustees and Directors

20

 

--------------------------------------------------------------------------------


 

SHAREHOLDERS AGREEMENT

 

AFFILIATES INSURANCE COMPANY

 

This Shareholders Agreement (this “Agreement”), dated February 27, 2009, by and
among Affiliates Insurance Company, a company being formed and licensed as an
insurance company in the State of Indiana (the “Company”), Five Star Quality
Care, Inc., a Maryland corporation (“FVE”), Hospitality Properties Trust, a
Maryland real estate investment trust (“HPT”), HRPT Properties Trust, a Maryland
real estate investment trust (“HRP”), Senior Housing Properties Trust, a
Maryland real estate investment trust (“SNH”), TravelCenters of America LLC, a
Delaware limited liability company (“TA”), and Reit Management & Research LLC, a
Delaware limited liability company (“RMR”, and together with FVE, HPT, HRP, SNH
and TA, the “Shareholders”).

 

RECITALS

 

WHEREAS, the Company has been formed as an insurance company domiciled in the
State of Indiana; and

 

WHEREAS, the Shareholders have agreed to make capital contributions to the
Company as further detailed in this Agreement and that as of the funding of
those capital contributions as provided in this Agreement the Shareholders will
be the sole shareholders of the Company; and

 

WHEREAS, the Shareholders and the Company desire to enter into this Agreement in
order to set forth certain agreements and understandings relating to the
business and governance of the Company, the Shares (as defined herein) held by
the Shareholders and certain other matters;

 

NOW, THEREFORE, in consideration of the premises, representations, warranties,
covenants and agreements contained in this Agreement and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I

 

INVESTMENT IN THE COMPANY; FORMATION AND LICENSING EXPENSES

 

1.1           Purchase and Sale of Shares.

 

(a)        Concurrently with the execution and delivery of this Agreement by the
Company and the Shareholders, the Company shall issue and sell to each
Shareholder, and each Shareholder shall purchase from the Company, 100 shares of
common stock, par value of $10.00 per share, of the Company (the “Shares”) at a
purchase price of $250.00 per Share.

 

(b)        Within five business days after the Company notifies the Shareholders
that the Department of Insurance of the State of Indiana has notified the
Company that it intends to commence its financial review of the Company, the
Company shall issue and sell to each Shareholder, and each Shareholder shall
purchase from the Company, an additional 19,900 Shares at a purchase price of
$250.00 per Share.

 

1.2           Future Share Issuances.  No Shareholder shall be obligated to
purchase additional Shares or any other securities of the Company and any future
proposed issuance and sale of Shares or any other securities of the Company
shall be subject to Section 3.2; provided, however, that the parties hereto
acknowledge that the Company may need to seek additional capital in the future
and that it is the intention of the Shareholders that they each may, but shall
not be obligated to, contribute to the Company up to an additional $5 million of
capital during the period between the second and fifth anniversaries of the date
of this Agreement.

 

1.3           Formation and Licensing Expenses.  The Company shall pay for all
costs, fees and expenses in connection with the formation and licensing of the
Company as an Indiana insurance company.  The Shareholders shall reimburse the
Company for such amounts paid by the Company in equal proportion.

 

ARTICLE II

 

BOARD COMPOSITION

 

2.1           Board Composition.

 

(a)        For as long as the Shareholders collectively own a majority of the
issued and outstanding Shares, the board of directors of the Company (the
“Board”) shall consist of not less than five nor more than fifteen members, with
the actual number determined in accordance with the Bylaws of the Company, as in
effect from time to time, and subject in all instances to this Section 2.1.  As
of the date of this Agreement, the Board shall initially consist of thirteen
members.  For so long as required by applicable Indiana law, at least one member
of the Board shall be an Indiana resident.  Except as otherwise provided in
Section 2.1(c), no Shareholder having a right to designate any director pursuant
to this Article II shall be required to designate an Indiana resident as a
director pursuant to such right; provided, however, that this sentence shall in
no way limit the application of the immediately preceding sentence.

 

2

--------------------------------------------------------------------------------


 

(b)        For so long as a Shareholder (other than RMR) owns not less than 10%
of the issued and outstanding Shares, such Shareholder shall have the right to
designate two directors for election to the Board.

 

(c)        For so long as RMR owns not less than 10% of the issued and
outstanding Shares, RMR shall have the right to designate three directors for
election to the Board.  For so long as RMR has the right to designate directors
pursuant to the immediately preceding sentence, Indiana law requires the Board
to include an Indiana resident as a director of the Company and no other
Shareholder designates an Indiana resident as a director of the Company, RMR
shall designate at least one Indiana resident to be a director.

 

(d)        Each Shareholder will vote, execute and deliver written consents and
take all other necessary action (including, if necessary, causing the Company to
call a special meeting of shareholders of the Company) in favor of the election
of each director designated by a Shareholder in accordance with this Article II
and otherwise to ensure that the composition of the Board is at all times as set
forth in this Article II.  Each Shareholder agrees that it will not vote any of
its Shares in favor of removal of any director designated by another Shareholder
unless such other Shareholder shall have consented to such removal in writing. 
Each Shareholder agrees to cause to be called, if necessary, a special meeting
of shareholders of the Company and to vote all the Shares owned by such
Shareholder for, or to take all actions in lieu of any such meeting necessary to
cause, the removal of any director designated by such Shareholder if the
Shareholder entitled to designate such director requests in writing, signed by
such Shareholder, such director’s removal for any reason or no reason.

 

(e)        If, as a result of death, disability, retirement, resignation,
removal or otherwise, there shall exist or occur any vacancy with respect to any
director previously designated by a Shareholder in accordance with such
Shareholder’s right under this Article II to so designate such director, such
Shareholder shall have the right to designate a replacement director.  Upon such
designation, the Shareholders shall promptly take all action necessary to ensure
the election of such replacement director to fill the unexpired term of the
director whom such new director is replacing, including, if necessary, calling a
special meeting of shareholders of the Company and voting their Shares, or
executing any written consent in lieu thereof, in favor of the election of such
director.

 

ARTICLE III

 

TRANSFER OF SHARES;
PREEMPTIVE RIGHTS; CALL RIGHTS

 

3.1           Transfer of Shares; No Pledging of Shares.

 

(a)        The Shareholders may not, directly or indirectly, transfer any
Shares, except that a Shareholder may transfer Shares owned by it to a wholly
owned subsidiary of such Shareholder, to another Shareholder or to a wholly
owned subsidiary of another Shareholder.  Any purported transfer of Shares in
contravention of this Section 3.1 shall be null and void and of no force or
effect.

 

3

--------------------------------------------------------------------------------


 

(b)        The Shareholders may not pledge their Shares (other than pledges
arising from the operation of law and not as a result of the Shareholder’s
express granting of a pledge); provided, however, that any pledge or other lien,
charge or encumbrance which may arise by application of the terms of any
agreement, contract, license, permit or instrument existing on the date hereof
(an “Existing Pledge”) on a Shareholder’s Shares shall not be a violation of
this Section 3.1(b); and provided further, however, any transfer which results
from exercise of rights under a permitted lien, charge or encumbrance shall be
subject to the call rights of the Company and the other Shareholders set forth
in Section 3.3 to the fullest extent permitted by applicable law and existing
contracts as if such a transfer constitutes a “Change of Control”.  Any
Shareholder whose Shares would be subject to an Existing Pledge shall use best
efforts to cause the pledgee under an Existing Pledge, prior to any exercise by
the pledgee of its rights on the Shareholder’s Shares, to take all actions under
applicable law which are required to be taken prior to any such exercise,
including obtaining any necessary approvals from the Indiana Department of
Insurance and Indiana Insurance Commissioner.

 

3.2           Preemptive Rights.

 

(a)        If, at any time after the date hereof, the Company wishes to issue
any capital stock of the Company or any other securities convertible into or
exchangeable or exercisable for capital stock of the Company (collectively, “New
Securities”) to any person or entity (the “Subject Purchaser”), then the Company
shall first offer the Appropriate Percentage (as defined herein) of the New
Securities (the “Allocated Shares”) to each Shareholder (each, a “Preemptive
Rightholder” and collectively, the “Preemptive Rightholders”) by sending written
notice (the “New Issuance Notice”) to each of the Preemptive Rightholders, which
New Issuance Notice shall state the terms of such proposed issuance, including
the number of New Securities proposed to be issued and the proposed purchase
price per security of the New Securities (the “Proposed Price”).  Upon delivery
of the New Issuance Notice, such offer shall be irrevocable unless and until the
Company shall have terminated the contemplated issuance of New Securities in its
entirety at which time the rights set forth herein shall be applicable to any
proposed issuance subsequent to any such termination.  For purposes of this
Section 3.2, “Appropriate Percentage” shall mean that percentage of the New
Securities determined by dividing (i) the total number of Shares then owned by a
Preemptive Rightholder by (ii) the total number of Shares owned by all the
Preemptive Rightholders.

 

(b)        For a period of 20 days after the giving of the New Issuance Notice
pursuant to Section 3.2(a) (the “Initial Preemptive Subscription Period”), each
of the Preemptive Rightholders shall have the right to purchase, in whole or in
part, the Allocated Shares offered to such Preemptive Rightholder as determined
pursuant to Section 3.2(a) at a purchase price equal to the Proposed Price and
upon the terms and conditions set forth in the New Issuance Notice.

 

(c)        The right of each Preemptive Rightholder to purchase the New
Securities so offered under Section 3.2(b) shall be exercisable by delivering
written notice of the exercise thereof, prior to the expiration of the Initial
Preemptive Subscription Period, to the Company, which notice shall state the
amount of New Securities that such Preemptive Rightholder elects to purchase
pursuant to Section 3.2(a).  The failure of a Preemptive Rightholder to respond
prior to the expiration of the Initial Preemptive Subscription Period shall be
deemed to be a waiver of such Preemptive Rightholder’s rights under this
Agreement solely

 

4

--------------------------------------------------------------------------------


 

with respect to its right to purchase the New Securities referenced in the New
Issuance Notice; provided that each Preemptive Rightholder may waive its rights
under Section 3.2(b) prior to the expiration of Initial Preemptive Subscription
Period by giving written notice of such waiver to the Company.

 

(d)        If as of the expiration of the Initial Preemptive Subscription
Period, some but not all of the Preemptive Rightholders have exercised their
right to purchase the full amount of New Securities to which they are entitled
to purchase pursuant to Sections 3.2(b) and (c) (any such Preemptive Rightholder
which has exercised in full its rights to purchase such New Securities, a “Fully
Exercising Preemptive Rightholder”), the Fully Exercising Preemptive
Rightholders shall have the right to purchase, in whole or in part, their
Oversubscription Appropriate Percentage (as defined herein) of the New
Securities which the Preemptive Rightholders did not exercise their right to
purchase pursuant to Sections 3.2(b) and (c) (the “Undersubscribed Shares”) at a
purchase price equal to the Proposed Price and upon the terms and conditions set
forth in the New Issuance Notice.  The right of the Fully Exercising Preemptive
Rightholders to purchase the Undersubscribed Shares may be exercised for a
period of ten days following the earlier of the expiration of the Initial
Preemptive Subscription Period or the date on which notice is given by the
Company to such Fully Exercising Preemptive Rightholders that all the Preemptive
Rightholders have either exercised their right to purchase the New Securities
pursuant to Sections 3.2(b) and (c) or waived their rights to purchase any of
such New Securities pursuant to Section 3.2(c) (the “Oversubscription Period”). 
For purposes of this Section 3.2, “Oversubscription Appropriate Percentage”
shall mean that percentage of the Undersubscribed Shares determined by dividing
(i) the total number of Shares then owned by a Fully Exercising Preemptive
Rightholder by (ii) the total number of Shares owned by all the Fully Exercising
Preemptive Rightholders.

 

(e)        The right of each Fully Exercising Preemptive Rightholder to purchase
Undersubscribed Shares pursuant to Section 3.2(d) shall be exercisable by
delivering written notice of the exercise thereof, prior to the expiration of
the Oversubscription Period, to the Company, which notice shall state the amount
of Undersubscribed Shares that such Fully Exercising Preemptive Rightholder
elects to purchase pursuant to Section 3.2(d).  The failure of a Fully
Exercising Preemptive Rightholder to respond prior to the expiration of the
Oversubscription Period shall be deemed to be a waiver of such Fully Exercising
Preemptive Rightholder’s rights under this Agreement solely with respect to its
right to purchase the Undersubscribed Shares included in the New Securities
referenced in the New Issuance Notice; provided that each Fully Exercising
Preemptive Rightholder may waive its rights under Section 3.2(d) prior to the
expiration of Oversubscription Period by giving written notice of such waiver to
the Company.

 

(f)         The closing of the purchase of New Securities subscribed for by the
Preemptive Rightholders, including the Fully Exercising Preemptive Rightholders,
pursuant to this Section 3.2 shall be held at such time and place as the parties
to the transaction may reasonably agree.  At such closing, the New Securities
subscribed for shall be issued by the Company free and clear of all liens,
charges or encumbrances (other than those arising hereunder and those
attributable to actions by the purchasers thereof).  Each Preemptive
Rightholder, including each Fully Exercising Preemptive Rightholder, purchasing
the New Securities shall deliver at the closing payment in full in immediately
available funds for the New Securities

 

5

--------------------------------------------------------------------------------


 

purchased by it.  At such closing, all of the parties to the transaction shall
execute such additional documents as are otherwise necessary, appropriate or
customary for similar financing transactions.  If any Preemptive Rightholder,
including any Fully Exercising Preemptive Rightholder, fails to purchase any New
Securities for which it exercised its right to purchase pursuant to Sections
3.2(b) and (c) or 3.2(d) and (e), such New Securities may be purchased by the
Fully Exercising Preemptive Rightholders which did purchase all the New
Securities for which they exercised their rights to purchase pursuant to
Sections 3.2(b), (c), (d) and (e) in the same manner provided in this
Section 3.2 with respect to Undersubscribed Shares and the resulting
Oversubscription Period with respect to such right to purchase shall be an
“Oversubscription Period” for all instances such term is used in this
Section 3.2.  Notwithstanding the preceding sentence, the obligations and
liability of any Preemptive Rightholder, including any Fully Exercising
Preemptive Rightholder, which fails to purchase any New Securities for which it
exercised its right to purchase pursuant to Sections 3.2(b) and (c) or
3.2(d) and (e) shall not be relieved as a result of any Fully Exercising
Preemptive Rightholder’s right to purchase, or any actual purchase by any Fully
Exercising Preemptive Rightholder of, any such New Securities.

 

(g)        Following the expiration of the later of the Initial Preemptive
Subscription Period and, if applicable, the Oversubscription Period, if the
Preemptive Rightholders, including any Fully Exercising Preemptive Rightholders,
did not exercise their right to purchase any of the New Securities, including
the Undersubscribed Shares, which were originally the subject of the New
Issuance Notice, then the Company may sell the remaining New Securities to the
Subject Purchaser on terms and conditions that are no more favorable to the
Subject Purchaser than those set forth in the New Issuance Notice; provided,
however, that such sale is bona fide and made pursuant to a contract entered
into between the Company and the Subject Purchaser and that such sale is
consummated by not later than 90 days following the earlier to occur of
(i) receipt by the Company of written waivers pursuant to Section 3.2(c) from
all the Preemptive Rightholders of their rights to purchase the Appropriate
Percentage of New Securities and, if applicable, written waivers pursuant to
Section 3.2(e) from all the Fully Exercising Preemptive Rightholders of their
rights to purchase the Oversubscription Appropriate Percentage of New
Securities, and (ii) the expiration of the Oversubscription Period, if
applicable, and if not applicable, the expiration of the Initial Preemptive
Subscription Period.  If the sale of any of the New Securities is not
consummated by the expiration of such 90 day period, then the preemptive rights
afforded to the Shareholders under this Section 3.2 shall again become
effective, and no issuance and sale of New Securities may be made thereafter by
the Company without again offering the same in accordance with this Section 3.2.

 

3.3           Change of Control Call Option.

 

(a)        By not later than five days following a Change of Control (as defined
herein or in Section 3.1(b)) of any Shareholder, such Shareholder shall give the
Company and each other Shareholder notice of such Change of Control and shall
disclose the number of Shares and any other securities of the Company which were
owned by the Shareholder as of immediately prior to such Change of Control of
such Shareholder (the “Change of Control Securities”).  If the Shareholder fails
to give the notice required by the preceding sentence by the time required
thereby, and another Shareholder or the Company is or becomes aware that such
Shareholder underwent a Change of Control, then (i) if it is a

 

6

--------------------------------------------------------------------------------

 

Shareholder that is or becomes aware of such Change of Control, that Shareholder
shall reasonably promptly inform the Company of such Change of Control and upon
the Company being of the reasonable belief that such a Change of Control has
occurred, the Company shall reasonably promptly provide the notice to the
Shareholders that such Shareholder which underwent the Change of Control failed
to provide, or (ii) if it is the Company that is or becomes aware of such Change
of Control, the Company shall reasonably promptly provide the notice that such
Shareholder which underwent the Change of Control failed to provide.  Any
liability of a Shareholder which undergoes a Change of Control for failure to
give the notice required by the first sentence of this Section 3.3(a) shall not
be relieved as a result of the Company or any other Shareholder being obligated
to give, or giving, the notice required by the second sentence of this
Section 3.3(a).

 

(b)        For a period of 20 days following the receipt of a notice given
pursuant to Section 3.3(a), the Company shall have the right to purchase from
such Shareholder (or its successor, as applicable), in whole or in part, the
Change of Control Securities.  The purchase price for the Change of Control
Securities shall be the book value, as determined in accordance with the
statutory accounting principles applicable to the Company, of the Change of
Control Securities as of the time such Shareholder underwent the Change of
Control (the “Call Option Purchase Price”).  To exercise its right to purchase
the Change of Control Securities, the Company shall deliver written notice of
such exercise to the Shareholder which underwent the Change of Control and the
other Shareholders prior to the expiration of such 20 day call exercise period.
The closing for any such exercised call option shall occur on the fifth business
day (or such longer period as may be required by applicable law or in order to
obtain applicable regulatory approval) following receipt of the Company’s notice
of exercise of its call option by the Shareholder which underwent the Change of
Control, or on such other date as may be agreed by the Company and such
Shareholder.  At its option, the Company may pay in cash the entire amount of
the Call Option Purchase Price at such closing or it may elect to defer any
amount of the Call Option Purchase Price.  Any amounts so deferred shall bear
interest at the Deferred Interest Rate (as defined herein).  The Company may pay
any such deferred amounts and accrued interest thereon at any time and from time
to time; provided, however, that all such deferred amounts and accrued but
unpaid interest, shall be due and payable on the fifth anniversary of the
closing of the applicable call option exercise.

 

(c)        Shareholders other than the Shareholder which underwent the Change of
Control shall have the right to purchase, in whole or in part, any Change of
Control Securities not elected to be purchased by the Company pursuant to
Section 3.3(b) at a price equal to the Call Option Purchase Price.  To exercise
its right to purchase the Change of Control Securities, the applicable
Shareholder shall deliver written notice of such exercise to the Shareholder
which underwent the Change of Control, the Company and the other Shareholders by
not later than the 20 days following the earlier of (i) the expiration of the 20
day period during which the Company has the right to exercise its call option
for the Change of Control Securities pursuant to Section 3.3(b) and (ii) the
date the Company waives its right to purchase such Change of Control Securities
and has given notice of the same to all the Shareholders (such deadline for
exercising a right to purchase Change of Control Securities referred to as the
“Call Option Exercise Deadline”).  The notice of exercise shall indicate the
number of Change of Control Securities that the Shareholder seeks to purchase. 
If the aggregate number of Change of Control Securities sought to be purchased
by the exercising Shareholders (determined by adding

 

7

--------------------------------------------------------------------------------


 

all the eligible securities each Shareholder states it seeks to purchase in its
notice of exercise) exceeds the actual number of Change of Control Securities
eligible for purchase, the number of Change of Control Securities which may be
purchased by a particular applicable Shareholder shall be reduced by an amount
equal to the product of the aggregate number of such excess Change of Control
Securities sought to be purchased by all the exercising Shareholders multiplied
by the quotient of (x) the number of Shares owned by all eligible Shareholders
which are exercising their call option rights minus the number of Shares owned
by the particular applicable exercising Shareholder divided by (y) the number of
Shares owned by all eligible Shareholders which are exercising their call option
rights, with any such result rounded up or down to the nearest whole share as
reasonably determined by the Company.  The closing of any such exercised call
option shall occur on the fifth business day (or such longer period as may be
required by applicable law or in order to obtain applicable regulatory approval)
following the Call Option Exercise Deadline, or on such other date as may be
agreed by the exercising Shareholder, the Company and the Shareholder which
underwent the Change of Control.  At its option, the exercising Shareholder may
pay in cash the entire amount of the Call Option Purchase Price at such closing
or it may elect to defer any amount of the Call Option Purchase Price.  Any
amounts so deferred shall bear interest at the Deferred Interest Rate.  The
exercising Shareholder may pay any such deferred amounts and accrued interest
thereon at any time and from time to time; provided, however, that all such
deferred amounts and accrued but unpaid interest, shall be due and payable on
the fifth anniversary of the closing of the applicable call option exercise.

 

(d)        Definitions.  For purposes of this Section 3.3, the following terms
have the meanings set forth below:

 

(i)    “Change of Control” means (A) the acquisition by any person or entity, or
two or more persons or entities acting in concert, of beneficial ownership (such
term, for purposes of this Section 3.3(d)(i), having the meaning provided such
term in Rule 13d-3 under the Securities Exchange Act of 1934, as amended) of
9.8% or more, or rights, options or warrants to acquire 9.8% or more, or any
combination thereof, of the outstanding shares of voting stock or other voting
interests of the Shareholder, including voting proxies for such shares, or the
power to direct the management and policies of the Shareholder, directly or
indirectly, excluding with respect to RMR, any person or entity, or two or more
persons or entities acting in concert, beneficially owning 9.8% or more of RMR’s
outstanding voting interests as of the date of this Agreement, (B) the merger or
consolidation of the Shareholder with or into any other person or entity (other
than the merger or consolidation of any person or entity into the Shareholder
that does not result in a Change in Control of the Shareholder under clauses
(A), (C), (D) or (E) of this definition), (C) any one or more sales or
conveyances to any person or entity of all or any material portion of the assets
(including capital stock or other equity interests) or business of the
Shareholder, (D) the cessation, for any reason, of the individuals who at the
beginning of any 38 consecutive month period constituted the board of directors
(or analogous governing body) of the Shareholder (together with any new
directors (or analogous position) whose election by such board or whose
nomination for election by the shareholders of the Shareholder was approved by a
vote of a majority of the directors (or analogous position) then still in office
who were either directors (or analogous position) at the beginning of any such
period or whose election or nomination

 

8

--------------------------------------------------------------------------------


 

for election was previously so approved) to constitute a majority of the board
of directors (or analogous governing body) of the Shareholder then in office or
(E) in respect of a Shareholder other than RMR, the termination (including by
means of nonrenewal) of the Shareholder’s management agreement with RMR by such
Shareholder or, in response to a breach of such agreement by such Shareholder,
by RMR; provided, however, a Change of Control shall not include:  (1) the
acquisition by any person or entity, or two or more persons or entities acting
in concert, of beneficial ownership of 9.8% or more of the outstanding shares of
voting stock or other voting interests of a Shareholder if such acquisition is
approved by the governing board of such Shareholder in accordance with the
organizational documents of such Shareholder and if such acquisition is
otherwise in compliance with applicable law; (2) the merger or consolidation of
a Shareholder with one or more other Shareholders or wholly owned subsidiaries
of any such Shareholders; or (3) a Change of Control which is approved by
Shareholders owning 75% of the Shares owned by all Shareholders.

 

(ii)   “Deferred Interest Rate” means the London Interbank Offered Rate (rounded
upward, if necessary, to the nearest 1/100th of 1%) appearing on Reuters Screen
LIBO Page (or any successor page) as the London interbank offered rate for three
month deposits in U.S. dollars at approximately 11:00 a.m. (London time) two
days prior to applicable closing date (provided that if more than one rate is
specified on Reuters Screen LIBO Page, the applicable rate shall be the
arithmetic mean of all such rates), plus 100 basis points, and this rate shall
be adjusted in three month intervals thereafter, in accordance with the
foregoing, with such adjustment date being treated as an “applicable closing
date” for purposes of determining the adjusted rate in accordance with the
foregoing, for so long as any deferred amount pursuant to Sections 3.2(b) or
3.2(c) may be unpaid.

 

3.4           Permitted New Issuance of Shares.  The prohibition on transfer of
Shares, the preemptive rights and the change of control call options created by
Sections 3.1, 3.2 and 3.3 of this Article III shall not apply to any sale of
Shares by the Company, or by any Shareholder or Shareholders, if the Shares are
sold to an entity which is managed by RMR that purchases insurance from the
Company, provided that any such sale does not reduce the ownership of any
Shareholder to less than ten percent (10%) of the Company’s outstanding voting
Shares.

 

ARTICLE IV

 

SPECIAL SHAREHOLDER APPROVAL REQUIREMENTS.

 

4.1           Special Shareholder Approval Requirements.  For so long as the
Shareholders beneficially own a majority of the Company’s issued and outstanding
Shares, no action by the Company shall be taken with respect to any of the
following matters without the prior affirmative approval of Shareholders owning
75% of the Shares owned by all the Shareholders:

 

(a)        any amendment to the articles of incorporation or bylaws of the
Company;

 

9

--------------------------------------------------------------------------------


 

(b)        any merger of the Company;

 

(c)        the sale of all or substantially all of the Company’s assets;

 

(d)        any reorganization or recapitalization of the Company; or

 

(e)        any liquidation or dissolution of the Company.

 

If applicable law permits any of the foregoing actions to be taken by the
Company without a shareholders vote, the vote of all directors of the Company
designated by a Shareholder shall be considered the vote of the Shareholder for
purposes of any such action.

 

ARTICLE V

 

OTHER COVENANTS AND AGREEMENTS

 

5.1           Organizational Documents.  Subject to applicable law, each
Shareholder shall vote its Shares or execute any consents necessary, and shall
take all other actions necessary, to ensure that the Company’s organizational
documents facilitate, and do not at any time conflict with any provision of,
this Agreement or any applicable law, and to ensure that the provisions hereof
are implemented notwithstanding any inconsistent provision in the Company’s
organizational documents.  The parties hereto agree to amend, if necessary, the
Company’s organizational documents to conform to the provisions set forth in
this Agreement, to the extent permitted by applicable law.  In the event of any
actual or apparent inconsistency between this Agreement and the organizational
documents, then, as among the Shareholders, to the extent permitted by
applicable law, this Agreement shall control.

 

5.2           Reports and Information Access.  For so long as a Shareholder owns
not less than 10% of all the issued and outstanding Shares, the Company shall
provide periodically, through the director(s) designated by such Shareholder
under Section 2.1, to the Shareholder financial information regarding the
Company and its operations and the Company shall permit the Shareholder and its
representatives reasonable access to the financial reports and records of the
Company so that the Shareholder may comply with its financial reporting and tax
reporting obligations and procedures, and disclosure obligations under the
federal securities laws and other applicable laws.

 

5.3           Compliance with Laws.  The Company shall comply in all material
respects with all applicable laws governing its business and operations.  Except
as provided in Section 5.7, if a Shareholder, by virtue of such Shareholder’s
ownership interest in the Company or actions taken by the Shareholder affecting
the Company, triggers the application of any requirement or regulation of any
federal, state, municipal or other governmental or regulatory body on the
Company or any subsidiary of the Company or any of their respective businesses,
assets or operations, including any obligations to make any filing with or
otherwise notifying or obtaining the consent, approval or other action of any
federal, state, municipal or other governmental or regulatory body, such
Shareholder shall promptly take all actions necessary and fully cooperate with
the Company to ensure that such requirements or regulations are satisfied
without restricting, imposing additional obligations on or in any way limiting
the business, assets,

 

10

--------------------------------------------------------------------------------


 

operations or prospects of the Company or any subsidiary of the Company.  Each
Shareholder shall use best efforts to cause its shareholders, directors (or
analogous position), nominees for director (or analogous position), officers,
employees and agents to comply with any applicable laws impacting the Company or
any of its subsidiaries or their respective businesses, assets or operations.

 

5.4           Cooperation; Further Assurances.

 

(a)        The Shareholders shall cooperate with each other and the Company in
furtherance of the Company’s underwriting of insurance policies and coverage
with respect to the Shareholders and their respective businesses, assets and
properties as well as in furtherance of the development and execution of the
Company’s business as an insurer.  The Shareholders intend to transition (but
shall not be obligated to do so) their applicable insurance policies and
coverage to the Company so that the Company or its third party agents or
contracting parties shall become the underwriters of such current and future
policies and coverage.

 

(b)        Each of the parties shall execute such documents and perform such
further acts (including obtaining any consents, exemptions, authorizations or
other actions by, or giving any notices to, or making any filings with, any
governmental authority) as may be reasonably required or desirable to carry out
or to perform the provisions of this Agreement or the transactions contemplated
hereby, including in connection with any subsequent exercise by a party of a
right afforded hereunder to such party.

 

5.5           Confidentiality.  Except as may be required by applicable law or
the rules of any national securities exchange upon which a party’s shares are
listed for trading, none of the parties hereto shall make any disclosure
concerning this Agreement, the transactions contemplated hereby or the business,
operations and financial affairs of the Company without prior approval by the
other parties hereto; provided, however, that nothing in this Agreement shall
restrict any of the parties from disclosing information (a) that is already
publicly available, (b) that was known to such party on a non-confidential basis
prior to any relevant disclosure, (c) that may be required or appropriate in
response to any summons or subpoena or in connection with any litigation,
provided that such party will use reasonable efforts to notify the other party
in advance of such disclosure so as to permit the other party to seek a
protective order or otherwise contest such disclosure, and such party will use
reasonable efforts to cooperate, at the expense of the other party, with the
other party in pursuing any such protective order, (d) to the extent that such
party reasonably believes it appropriate in order to protect its investment in
its Shares in order to comply with any applicable law, (e) to such party’s
officers, directors, trustees, advisors, employees, auditors or counsel or
(f) as warranted pursuant to the parties’ disclosure obligations under federal
securities laws.

 

5.6           Required Regulatory Approvals.  Certain transactions required,
permitted or otherwise contemplated by this Agreement may under certain
circumstances require prior filings with and approvals, or non-disapprovals,
from the Indiana Department of Insurance or the Indiana Insurance Commissioner. 
Such transactions include: (a) issuance or purchase of any additional capital
stock of the Company or other securities convertible into or exchangeable or
exercisable for capital stock of the Company pursuant to Sections 1.2 or 3.4;
(b) transfer of Shares to a wholly owned subsidiary of a Shareholder, to another
Shareholder or to a wholly

 

11

--------------------------------------------------------------------------------


 

owned subsidiary of another Shareholder pursuant to Sections 3.1(a) or 3.4;
(c) exercise of preemptive rights by a Shareholder pursuant to Section 3.2; and
(d) exercise of call rights by the Company or a Shareholder pursuant to
Section 3.3 (including pursuant to the two provisos in Section 3.1(b)). 
Notwithstanding anything to the contrary contained in this Agreement, any such
transactions requiring filings with and approvals, or non-disapprovals, from the
Indiana Department of Insurance or the Indiana Insurance Commissioner shall not,
to the extent within the control of a party hereto, be entered into or
consummated unless and until the required filings have been made and the
required approvals (or non-disapprovals) have been obtained, and to the extent
not within the control of an applicable party hereto, such party shall use best
efforts to cause such transactions not to be entered into or consummated unless
and until the required filings have been made and the required approvals (or
non-disapprovals) have been obtained.

 

5.7           REIT Matters.  At the request of any Shareholder that intends (for
itself or for any of its affiliates) to qualify and be taxed as a real estate
investment trust under the Internal Revenue Code of 1986, as amended (the
“Code”), the Company shall (a) join with such Shareholder (or, as applicable,
such Shareholder’s affiliate) in making a “taxable REIT subsidiary” election
under Section 856(l) of the Code and (b) otherwise reasonably cooperate with any
request of such Shareholder (or its affiliate) pertaining to such real estate
investment trust status or taxation under the Code.

 

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES

 

6.1           The Company.  The Company represents and warrants to each
Shareholder, as of the date of this Agreement and as of the date of the closing
of the issuance, sale and purchase of Shares (unless any such representation or
warranty speaks as of another date, in which case, as of such date) pursuant to
Section 1.1(b), as follows:

 

(a)        Organization, Existence, Good Standing and Power.  The Company is an
Indiana insurance company duly organized, validly existing and in good standing
under the laws of the State of Indiana and has the power and authority to
execute, deliver and perform its obligations under this Agreement.

 

(b)        Capitalization; Subsidiaries.

 

(i)    As of immediately prior to the execution and delivery of this Agreement,
there are no securities of the Company issued and outstanding.  Except as
provided and contemplated by this Agreement, as of the date of this Agreement,
the Company has no commitment or arrangement to issue securities of the Company
to any person or entity.

 

(ii)   As of the date of this Agreement, the Company has no subsidiaries.

 

12

--------------------------------------------------------------------------------


 

(c)        Valid Issuance of Shares.  The Shares being purchased by the
Shareholders hereunder, when issued, sold and delivered in accordance with the
terms of this Agreement for the consideration expressed herein, will be duly and
validly issued, fully paid and nonassessable, and will be free of restrictions
on transfer other than restrictions on transfer under this Agreement and under
applicable law.

 

(d)        Binding Effect.  This Agreement has been duly executed and delivered
by the Company and constitutes the legal, valid and binding obligations of the
Company, enforceable against it in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance or transfer, moratorium or similar laws
affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability (regardless of whether considered in a
proceeding at law or in equity).

 

(e)        No Contravention.  The execution and delivery of this Agreement by
the Company and the performance of its obligations hereunder and the
consummation by the Company of the transactions contemplated by this Agreement
and compliance by the Company with the provisions of this Agreement (i) have
been duly authorized by all necessary company action, (ii) do not contravene the
terms of the Company’s organizational documents, (iii) do not materially
violate, conflict with or result in any breach or contravention of, or the
creation of any material lien, charge or encumbrance under, any material
agreement, contract, license, permit or instrument to which the Company is a
party or by which the Company or any of its assets or properties are bound and
(iv) do not materially violate any law, statute, regulation, order or decree
applicable to, or binding upon, the Company or any of its assets or properties.

 

(f)         Consents.  No approval, consent, compliance, exemption,
authorization or other action by, or notice to, or filing with, any local, state
or federal governmental authority or any other person or entity (individually
and collectively, a “Consent”), not already obtained or made, and no lapse of a
waiting period under any applicable law, statute, regulation, order or decree,
is necessary or required in connection with the execution, delivery or
performance by the Company of this Agreement or the transactions contemplated
hereby; provided, however, that the foregoing representation and warranty shall
not apply to any Consent which may be required in the future as a result of the
application of the rights and obligations provided for hereunder or the
conducting of the Company’s business.

 

(g)        Compliance with Laws.  The Company is in compliance in all material
respects with all applicable laws, statutes, regulations, orders or decrees
applicable to, or binding upon, the Company or any of its assets or properties.

 

(h)        Offering.  Subject to the accuracy of the Shareholder’s
representations and warranties set forth in Sections 6.2(f) through 6.2(i), the
offer, sale and issuance of the Shares to be issued in conformity with the terms
of this Agreement constitute transactions which are exempt from the registration
requirements of the Securities Act of 1933, as amended (the “Securities Act”),
and from all applicable state registration or qualification requirements. 
Neither the Company nor any person or entity acting on its behalf will take any
action that would cause the loss of such exemption.

 

13

--------------------------------------------------------------------------------


 

(i)         No Integration.  The Company has not, directly or through any agent,
sold, offered for sale, solicited offers to buy or otherwise negotiated in
respect of, any security (as defined in the Securities Act) which is or will be
integrated with the Shares sold pursuant to this Agreement in a manner that
would require the registration of the Shares under the Securities Act.

 

6.2           The Shareholders.  Each Shareholder represents and warrants to the
Company and the other Shareholders, as of the date of this Agreement and as of
the date of the closing of the issuance, sale and purchase of Shares pursuant to
Section 1.1(b), as follows:

 

(a)        Organization, Existence, Good Standing and Power.  The Shareholder
(i) is an entity duly organized, validly existing and in good standing under the
laws of the jurisdiction of its formation; (ii) has all requisite power and
authority to conduct the business in which it is currently engaged; and
(iii) has the power and authority to execute, deliver and perform its
obligations under this Agreement.

 

(b)        Binding Effect.  This Agreement has been duly executed and delivered
by the Shareholder and constitutes the legal, valid and binding obligations of
the Shareholder, enforceable against it in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance or transfer, moratorium or similar laws
affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability (regardless of whether considered in a
proceeding at law or in equity).

 

(c)        No Contravention.  The execution and delivery of this Agreement by
the Shareholder and the performance of its obligations hereunder and the
consummation by the Shareholder of the transactions contemplated by this
Agreement and compliance by the Shareholder with the provisions of this
Agreement (i) have been duly authorized by all necessary company action, (ii) do
not contravene the terms of the Shareholder’s organizational documents, (iii) do
not materially violate, conflict with or result in any breach or contravention
of, or, except with respect to any Existing Pledge which the Shareholder or any
of its assets or properties may be subject, the creation of any material lien,
charge or encumbrance under, any material agreement, contract, license, permit
or instrument to which the Shareholder is a party or by which the Shareholder or
any of its assets or properties are bound and (iv) do not materially violate any
law, statute, regulation, order or decree applicable to, or binding upon, the
Shareholder or any of its assets or properties.

 

(d)        Consents.  No Consent, not already obtained or made, and no lapse of
a waiting period under any applicable law, statute, regulation, order or decree,
is necessary or required in connection with the execution, delivery or
performance by the Shareholder of this Agreement or the transactions
contemplated hereby; provided, however, that the foregoing representation and
warranty shall not apply to any Consent which may be required in the future as a
result of the application of the rights and obligations provided for hereunder
or the conducting of the Company’s business.

 

14

--------------------------------------------------------------------------------


 

(e)        Compliance with Laws.  The Shareholder is in compliance in all
material respects with all applicable laws, statutes, regulations, orders or
decrees applicable to, or binding upon, the Shareholder or any of its assets or
properties.

 

(f)         Purchase Entirely for Own Account.  The Shares are being acquired
for investment for the Shareholder’s own account, not as a nominee or agent, and
not with a view to the resale or distribution of any part thereof, and the
Shareholder has no present intention of selling, granting any participation with
respect to or otherwise distributing the Shares.  The Shareholder does not have
any contract, undertaking, agreement or arrangement with any person or entity to
sell or transfer to any person or entity, or grant participation rights to any
person or entity with respect to, any of the Shares.

 

(g)        Disclosure of Information.  The Shareholder has received all the
information from the Company and its management that the Shareholder considers
necessary or appropriate for deciding whether to purchase the Shares hereunder. 
The Shareholder further represents that it has had an opportunity to ask
questions and receive answers from the Company regarding the Company, its
financial condition, results of operations and prospects and the terms and
conditions of the offering of the Shares sufficient to enable it to evaluate its
investment.

 

(h)        Investment Experience and Accredited Investor Status.  The
Shareholder is an “accredited investor” (as defined in Regulation D under the
Securities Act).  The Shareholder has such knowledge and experience in financial
or business matters that it is capable of evaluating the merits and risks of the
investment in the Shares to be purchased hereunder.

 

(i)         Restricted Securities.    The Shareholder understands that the
Shares, when issued, shall be “restricted securities” under the federal
securities laws inasmuch as they are being acquired from the Company in a
transaction not involving a public offering and that under such laws the Shares
may be resold without registration under the Securities Act only in certain
limited circumstances.

 

ARTICLE VII

 

TERMINATION

 

7.1           Termination.  This Agreement shall remain in full force and effect
until the sooner of:  (a) its termination pursuant to the next succeeding
sentence of this Section 7.1 or (b) the dissolution of the Company; provided,
however, that the dissolution of the Company, the merger of the Company with, or
the transfer of all or substantially all the assets of the Company to, another
entity which continues substantially all of the Company’s business shall not of
itself terminate this Agreement.  This Agreement may be terminated at any time
by the Shareholders owning at least 75% of the issued and outstanding Shares
owned by all Shareholders.  Section 5.5 and Article VIII shall survive any
termination or expiration of this Agreement.

 

15

--------------------------------------------------------------------------------


 

ARTICLE VIII

MISCELLANEOUS

 

8.1           Notices.  Any notices or other communications required or
permitted under, or otherwise in connection with, this Agreement shall be in
writing and shall be deemed to have been duly given when delivered in person,
upon confirmation of receipt when transmitted by facsimile transmission, on the
next business day if transmitted by a nationally recognized overnight courier or
on the third business day following mailing by first class mail, postage
prepaid, in each case as follows (or at such other United States address or
facsimile number for a party as shall be specified by like notice):

 

Notices to the Company:

 

Affiliates Insurance Company
101 West Washington Street, Suite 1100
Indianapolis, Indiana 46204
Attention:  President/Vice President
Facsimile No.:   (317) 632-2883

 

with a copy to:

 

Affiliates Insurance Company

400 Centre Street
Newton, Massachusetts 02458
Attention:  President/Vice President
Facsimile No.:  (617) 928-1305

 

Notices to FVE:

 

Five Star Quality Care, Inc.
400 Centre Street
Newton, Massachusetts 02458
Attention:  President
Facsimile No.:  (617) 796-8385

 

Notices to HPT:

 

Hospitality Properties Trust
400 Centre Street
Newton, Massachusetts 02458
Attention:  President
Facsimile No.:  (617) 969-5730

 

16

--------------------------------------------------------------------------------

 

Notices to HRP:

 

HRPT Properties Trust

400 Centre Street
Newton, Massachusetts 02458
Attention:  President
Facsimile No.:  (617) 332-2261

 

Notices to SNH:

 

Senior Housing Properties Trust

400 Centre Street
Newton, Massachusetts 02458
Attention:  President
Facsimile No.:  (617) 796-8349

 

Notices to TA:

 

TravelCenters of America LLC

24601 Center Ridge Road, Suite 200
Westlake, Ohio 44145
Attention:  President
Facsimile No.:  (440) 808-3301

 

and

 

Notices to RMR:

 

Reit Management & Research LLC

400 Centre Street
Newton, Massachusetts 02458
Attention:  President
Facsimile No.:  (617) 928-1305

 

8.2           Successors and Assigns; Third Party Beneficiaries.  This Agreement
shall inure to the benefit of and be binding upon the successors and permitted
assigns of the parties hereto.  Except as permitted by Section 3.1, no party may
assign this Agreement or its rights hereunder or delegate its duties hereunder
without the written consent of the other parties.  No person or entity other
than the parties hereto and their successors and permitted assigns is intended
to be a beneficiary of this Agreement.

 

8.3           Amendment and Waiver.

 

(a)        No failure or delay on the part of any party in exercising any right,
power or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or remedy preclude any other
or further exercise thereof or the exercise of any other right, power or
remedy.  The remedies provided for herein are cumulative and are not exclusive
of any remedies that may be available to each party at law, in equity or
otherwise.  Any party hereto may waive in whole or in part any right afforded to
such party hereunder.

 

17

--------------------------------------------------------------------------------


 

(b)        Any amendment, supplement or modification of or to any provision of
this Agreement, shall be effective upon the written agreement of the Company and
the Shareholders owning not less than 75% of all Shares owned by the
Shareholders; provided, however, that any amendment, supplement or modification
of Article I or Article II shall require the approval of any Shareholder which
may be adversely affected by any such amendment, supplement or modification.

 

8.4           Counterparts.  This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

 

8.5           Headings.  The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

 

8.6           Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Indiana without regard to the
conflicts of laws rules thereof, which would require the application of the laws
of another jurisdiction.

 

8.7           Dispute Resolution

 

(a)           Any disputes, claims or controversies among any of the parties
hereto arising out of or relating to this Agreement, the Company, its business,
assets or operations or any insurance policies or coverage underwritten by the
Company or any of its third party agents in furtherance of the Company’s
insurance business, including any claims or disputes, whether in contract, tort,
equity or otherwise and whether relating to the meaning, interpretation, effect,
validity, performance or enforcement of this Agreement (all of which are
referred to as “Disputes”) shall be resolved through binding and final
arbitration in accordance with the Expedited Procedures of the Commercial
Arbitration Rules (the “Rules”) of the American Arbitration Association (“AAA”)
then in effect, except as modified herein.

 

(b)           There shall be three arbitrators.  If there are only two parties
to the Dispute, each party shall select one arbitrator within 15 days after
receipt by respondent of a copy of the demand for arbitration.  The two
party-nominated arbitrators shall jointly nominate the third and presiding
arbitrator within 15 days of the nomination of the second arbitrator. If any
arbitrator has not been nominated within the time limit specified herein, then
the AAA shall provide a list of proposed arbitrators in accordance with the
Rules and the arbitrator shall be appointed by the AAA in accordance with a
listing, striking and ranking procedure, with each party having a limited number
of strikes, excluding strikes for cause.  If there are more than two parties to
the Dispute, all claimants on the one hand and all respondents, on the other
hand, shall each select one arbitrator and the two party-nominated arbitrators
shall jointly nominate the third and presiding arbitrator within 15 days of the
nomination of the second arbitrator.  If  all claimants and all respondents are
unable to agree on party appointed arbitrators, within 15 days of receipt by
respondent(s) of the demand for arbitration, the AAA shall provide a list of
proposed arbitrators in accordance with the Rules and all three arbitrators (or
a single arbitrator if the parties so agree) shall be appointed by the AAA in
accordance with a listing, striking and ranking procedure, with each party to
the Dispute having a limited number of strikes, excluding

 

18

--------------------------------------------------------------------------------


 

strikes for cause.  Notwithstanding any provision in the Expedited Procedures to
the contrary, the arbitrator shall be selected from the AAA’s large, complex
case panel and the AAA’s regional office shall have no input into the
compensation of any of the arbitrators.

 

(c)           The place of arbitration shall be Indianapolis, Indiana unless
otherwise agreed by the parties to the Dispute.

 

(d)           Consistent with the expedited nature of the arbitration, there
shall be only limited documentary discovery of documents directly related to the
issues in dispute.

 

(e)           In rendering an award or decision (the “Award”), the arbitrators
shall be required to follow the laws of the State of Indiana.  Any arbitration
proceedings or Award rendered hereunder and the validity, effect and
interpretation of this arbitration agreement shall be governed by the Federal
Arbitration Act, 9 U.S.C. §1 et seq.  The Award shall be in writing and shall
briefly state the findings of fact and conclusions of law on which it is based.

 

(f)            Each party shall bear its own costs in the arbitration, and the
arbitrators shall not render an award that would include shifting of such costs.

 

(g)           The Award shall be final and binding upon the parties to the
Dispute and shall be the sole and exclusive remedy between the parties relating
to the Dispute, including any claims, counterclaims, issues or accounting
presented to the arbitrators.  Judgment upon the Award may be entered in any
court having jurisdiction.  The parties hereby waive any rights of application
or appeal to any court of competent jurisdiction to the fullest extent permitted
by law in connection with any question of law arising in the course of
arbitration or with respect to any award made except for actions relating to
enforcement of this agreement to arbitrate or any arbitral award issued
hereunder and except for actions seeking interim or other provisional relief in
aid of arbitration proceedings in any court of competent jurisdiction.

 

(h)           Any monetary award shall be made and payable in U.S. dollars free
of any tax, deduction or offset.  Each party against which the Award assesses a
monetary obligation shall pay that obligation on or before the 30th day
following the date of the Award or such other date as the Award may provide.

 

8.8           Interpretation and Construction.

 

(a)        The words “hereof”, “herein”, “hereby” and “hereunder” and words of
similar import, when used in this Agreement, shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.

 

(b)        Unless the context otherwise requires, references to sections,
subsections or Articles refer to sections, subsections or Articles of this
Agreement.

 

(c)        Terms defined in the singular shall have a comparable meaning when
used in the plural, and vice versa.

 

(d)        The words “include” and “including” and words of similar import shall
be deemed to be followed by the words “without limitation”.

 

19

--------------------------------------------------------------------------------


 

(e)        Words importing gender include both genders.

 

(f)         Any agreement, instrument or statute defined or referred to herein
or in any agreement or instrument that is referred to herein means such
agreement, instrument or statute as from time to time amended, modified or
supplemented, including (in the case of agreements or instruments) by waiver or
consent and (in the case of statutes) by succession of comparable successor
statutes and references to all attachments thereto and instruments incorporated
therein.  In addition, references to any statute are to that statute and to the
rules and regulations promulgated thereunder.

 

(g)        The parties hereto have participated jointly in the negotiation and
drafting of this Agreement and, in the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as jointly drafted
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provision of this
Agreement.

 

8.9          Severability.  If any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired, unless the provisions held
invalid, illegal or unenforceable shall substantially impair the benefits of the
remaining provisions hereof.

 

8.10         Entire Agreement.  This Agreement constitutes the entire agreement,
and supersedes all prior agreements and understandings, both written and oral,
among the parties with respect to the subject matter of this Agreement.

 

8.11         Non-liability of Trustees and Directors.

 

(a)        COPIES OF THE DECLARATIONS OF TRUST, AS IN EFFECT ON THE DATE HEREOF,
OF HPT, HRP AND SNH, TOGETHER WITH ALL AMENDMENTS AND SUPPLEMENTS THERETO, ARE
DULY FILED IN THE OFFICE OF THE STATE DEPARTMENT OF ASSESSMENTS AND TAXATION OF
MARYLAND.  THE DECLARATIONS OF TRUST, AS AMENDED AND SUPPLEMENTED, OF HPT, HRP
AND SNH, PROVIDE THAT NO TRUSTEE, OFFICER, SHAREHOLDER, EMPLOYEE OR AGENT OF
HPT, HRP OR SNH, AS APPLICABLE, SHALL BE HELD TO ANY PERSONAL LIABILITY, JOINTLY
OR SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM AGAINST, HPT, HRP OR SNH.  ALL
PERSONS DEALING WITH HPT, HRP OR SNH IN ANY WAY, SHALL LOOK ONLY TO THE ASSETS
OF HPT, HRP OR SNH, AS APPLICABLE, FOR THE PAYMENT OF ANY SUM OR THE PERFORMANCE
OF ANY OBLIGATION.

 

(b)        A COPY OF THE ARTICLES OF INCORPORATION, AS IN EFFECT ON THE DATE
HEREOF, OF FVE, TOGETHER WITH ALL AMENDMENTS AND SUPPLEMENTS THERETO, IS DULY
FILED IN THE OFFICE OF THE STATE DEPARTMENT OF ASSESSMENTS AND TAXATION OF
MARYLAND.  NO DIRECTOR, OFFICER, SHAREHOLDER, EMPLOYEE OR AGENT OF FVE SHALL BE
HELD TO ANY

 

20

--------------------------------------------------------------------------------


 

PERSONAL LIABILITY, JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM
AGAINST, FVE.  ALL PERSONS DEALING WITH FVE, IN ANY WAY, SHALL LOOK ONLY TO THE
ASSETS OF FVE FOR THE PAYMENT OF ANY SUM OR THE PERFORMANCE OF ANY OBLIGATION.

 

(c)        A COPY OF THE LIMITED LIABILITY COMPANY AGREEMENT, AS IN EFFECT ON
THE DATE HEREOF, OF TA, TOGETHER WITH ALL AMENDMENTS THERETO, IS AVAILABLE TO A
SHAREHOLDER PARTY HERETO UPON WRITTEN REQUEST MADE TO TA.  NO DIRECTOR, OFFICER,
SHAREHOLDER, EMPLOYEE OR AGENT OF TA SHALL BE HELD TO ANY PERSONAL LIABILITY,
JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM AGAINST, TA.  ALL PERSONS
DEALING WITH TA, IN ANY WAY, SHALL LOOK ONLY TO THE ASSETS OF TA FOR THE PAYMENT
OF ANY SUM OR THE PERFORMANCE OF ANY OBLIGATION.

 

[The Remainder of This Page Intentionally Left Blank]

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed, or have caused to be
executed, this Shareholders Agreement on the date first written above.

 

 

 

AFFILIATES INSURANCE COMPANY

 

 

 

By:

/s/ Jennifer B. Clark

 

Name: Jennifer B. Clark

 

Title: President

 

 

 

FIVE STAR QUALITY CARE, INC.

 

 

 

By:

/s/ Bruce J. Mackey, Jr.

 

Name: Bruce J. Mackey, Jr.

 

Title: President and Chief Executive Officer

 

 

 

HOSPITALITY PROPERTIES TRUST

 

 

 

By:

/s/ John G. Murray

 

Name: John G. Murray

 

Title: President

 

 

 

HRPT PROPERTIES TRUST

 

 

 

By:

 /s/ John A. Mannix

 

Name: John A. Mannix

 

Title: President

 

 

 

SENIOR HOUSING PROPERTIES TRUST

 

 

 

By:

/s/ David J. Hegarty

 

Name: David J. Hegarty

 

Title: President

 

 

 

TRAVELCENTERS OF AMERICA LLC

 

 

 

By:

/s/ Mark R. Young

 

Name: Mark R. Young

 

Title: Executive Vice President and General Counsel

 

 

 

REIT MANAGEMENT & RESEARCH LLC

 

 

 

By:

/s/ Mark L. Kleifges

 

Name: Mark L. Kleifges

 

Title: Executive Vice President

 

--------------------------------------------------------------------------------
